/DETAILED ACTION
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2021 has been entered. 
Response to Amendment
4.	In response to the amendment received on 6/9/2021:
Claims 1, 4, 5, 7, 11-12, and 14-17 are pending in the current application.  Claims 4 and 15 have been amended and Claims 2, 3, 6, 8-10, 13, and 18-20 are cancelled.
The previous rejections under 35 U.S.C. 112 are overcome but a new rejection is made under the same statute, as explained below.  
The previous rejection under 35 U.S.C. 101 is maintained and is repeated below for convenience.
Claim Interpretation
5.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 101

6.	Claims 1, 4, 5, 7, 11-12, and 14-17 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  In the present Application, the utility asserted by the Applicant of generating electrical power or thermal power from a reaction that produces hydrinos, is considered incredible. 
Situations where an invention is found to be "inoperative" and therefore lacking in utility are rare, and rejections maintained solely on this ground by a federal court even rarer. In many of these cases, the utility asserted by the applicant was thought to be "incredible in the light of the knowledge of the art, or factually misleading" when initially considered by the Office. In re Citron, 325 F.2d 248, 253, 139 USPQ 516, 520 (CCPA 1963). Here, the utility of generating “hydrinos” with the claimed device to produce electrical or thermal power is considered to be "incredible in the light of the knowledge of the art," similarly to in re Citron.
Other cases suggest that on initial evaluation, the Office considered the asserted utility to be inconsistent with known scientific principles or "speculative at best" as to whether attributes of the invention necessary to impart the asserted utility were actually present in the invention. In re Sichert, 566 F.2d 1154, 196 USPQ 209 (CCPA 1977). In this case, the asserted utility of producing energy from a hydrino reaction is considered by the Office to be inconsistent with known scientific principles, similarly to In re Sichert.
Examples of such cases rejected under lack of utility include: an invention asserted to change the taste of food using a magnetic field (Fregeau v. Mossinghoff, 776 F.2d 1034, 227 USPQ 848 (Fed. Cir. 1985)), a perpetual motion machine (Newman v. Quigg, 877 F.2d 1575, 11 USPQ2d 1340 (Fed. Cir. 1989)), a flying machine operating on "flapping or flutter function" (In re Houghton, 433 F.2d 820, 167 USPQ 687 (CCPA 1970)), a "cold fusion" process for producing energy (In re Swartz, 232 F.3d 862, 56 USPQ2d 1703 (Fed. Cir. 2000)), a method for increasing the energy output of fossil fuels upon combustion through exposure to a magnetic field (In re Ruskin, 354 F.2d 395, 148 USPQ 221 (CCPA (In re Citron, 325 F.2d 248, 139 USPQ 516 (CCPA 1963)), and a method of controlling the aging process (In re Eltgroth, 419 F.2d 918, 164 USPQ 221 (CCPA 1970)). 
In the present case, the Applicant's disclosed invention requires the formation of "hydrinos" to generate electrical power or thermal power, and the generated power is described in the Applicant's disclosure as being greater than the amount of power input into the system. Both of these claims are considered to be incredible in the light of the knowledge of the art.  Due to the lack of scientific support for the existence of “hydrinos” or the possibility of producing a greater amount of energy from a system than the energy input, the Office considers the asserted utility to be inconsistent with known scientific principles, and considers the support of the asserted utility to be "speculative at best" as to whether attributes of the invention necessary to impart the asserted utility were actually present in the invention.
The claims recite “an electrochemical power system that generates at least one of a voltage, electricity, and thermal energy…” or “a power system that generates thermal energy”. The Applicant’s disclosure is replete with statements that the source of thermal power, electrical power, or both generated by the Applicant’s electrochemical device is the formation of “hydrinos.” Furthermore, the energy production described in the specification requires “a gain in the net energy balance of the cycle” (Specification at 1), or in other words requires a release of a greater amount of energy than what is input into the system. To support this interpretation of the Applicant's disclosure and claimed invention, the Applicant's attention is drawn to the following:
Specification (published, para 0004) states “hydrinos are formed during discharge to produce at least one of electrical power and thermal power”, H and nascent H2O react to form hydrinos and "hydrinos are formed during discharge to produce at least one of electrical power and thermal power." 
Specification (published, para 0010) recites “The present disclosure is further directed to a battery or fuel cell system that generates an electromotive force (EMF) from the catalytic reaction of hydrogen to lower energy (hydrino) states providing direct 
Specification (published, para 0018) recites in part “The potential and electrical power gain between electrodes of the separate compartments or thermal gain of the system is generated due to the dependence of the hydrino reaction on mass flow from one compartment to another.”
Specification (published, para 0019) also recites “In another embodiment, the cell produces at least one of electrical and thermal power gain over that of an applied electrolysis power through the electrodes.”

Specification (published, para 0087):
The corresponding terms such as hydrino reactants, hydrino reaction mixture, catalyst mixture, reactants for hydrino formation, reactants that produce or form lower-energy state hydrogen or hydrinos are also used interchangeably when referring to the reaction mixture that performs the catalysis of H to H states or hydrino states having energy levels given by Eqs. (1) and (3). (emphasis added).

The specification (published, paras 0083-0084) recites “The present disclosure is directed to catalyst systems to release energy from atomic hydrogen to form lower energy states wherein the electron shell is at a closer position relative to the nucleus. The released power is harnessed for power generation and additionally new hydrogen species and compounds are desired products" and "A reaction predicted by the solution of the H atom involves, a resonant, nonradiative energy transfer from otherwise stable atomic hydrogen to a catalyst capable of accepting the energy to form hydrogen in lower-energy states than previously thought possible".
  Thus, although the claims do not explicitly recite “hydrino” formation, they are drawn to an electrochemical power system in which, according to applicant, hydrino formation would occur and is the necessary step resulting in energy generation. The hydrino reactants are described in the disclosure to produce a hydrogen species that is asserted to exist in a state below the conventionally accepted “ground state”, in which n equals 1.  The lowest possible energy state in which a hydrogen atom may exist is where n equals 1, according to accepted science.  The number n may also take values greater than 1, but not below it.  See MPEP §2107.01.  Please reference the previously attached Appendix, which shows the mathematical justification as to why conventional theory and experiment preclude the existence of hydrino atoms, which would be included in the compounds recited in the present claims. This Appendix was previously incorporated from the Office Action of 2/28/2011 pertaining to U.S. Patent Application No. 12/153613 by Examiner Steven Kalafut. The Appendix applies directly to the presently claimed invention which requires hydrino reactants and which is drawn to an electrochemical power system which generates one of electricity and thermal energy from a hydrino reaction which produces hydrinos. It is emphasized that Endnote 1 of the Appendix shows that Schrödinger’s wave equation mandates that the value of n, has values of 1, 2, 3, and so on, and Endnote 5 shows that fractional values of n are also impermissible in light of the Uncertainty Principle.  The fourth full paragraph on page 19-14 of Bethe & Saltpeter’s Quantum Mechanics of One- and Two- Electron Atoms (Plenum Publishing Corporation, New York, 1977) states that the “ground state” of hydrogen has n equaling 1.  When hydrogen atoms are combined with other atoms to form a molecule, the shared electrons would likewise exhibit a minimum energy level.  It is clear from the foregoing that fractional values for n cannot exist according to conventional scientific theories. For these reasons the claimed invention is inoperative and cannot produce energy from the formation of hydrinos because hydrinos do not and cannot exist based on the current state of accepted science.
Claim Rejections - 35 USC § 112
7.	Claims 1, 4, 5, 7, 11-12, and 14-17 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims are directed to an electrochemical power system that is purported to achieve a gain in the net energy balance of the cycle, and the claims as a whole are directed to an invention that is said to specifically rely on the formation of a hydrino intermediate in order for the fuel cell to function.  The specification does not enable one of ordinary skill in the art to make or use an fuel cell that contains an increased binding energy hydrogen atoms of about 13.6/n2 eV, where “n” is a fraction of 1/p and “p” is an integer greater than 1, as implied by the claimed recitation of a “hydrogen species” being “produced by reacting atomic hydrogen with a catalyst, having a negative enthalpy of reaction of about m(27.2 eV), wherein m is an integer” (italics in original), in that it would require undue experimentation to do so.  Factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  These are set out in in re Wands, 858F. 2d 731, 737 and 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Each of the factors in Wands will be addressed as to their relevance to the lack of enablement for applicant’s claims.
(1) The Quantity of Experimentation Necessary
The claims are directed to a chemical process that Applicant claims to rely on the presence of “hydrino” reactants but since hydrinos (and accordingly, hydrino reactants) are not understood by the skilled artisan to be feasible (see above), it would require excessive experimentation to form the claimed invention even if the instant specification were followed, because the described results are unreasonable.  In this regard, the specification must teach one of ordinary skill in the art how to make and use the invention, which is not possible if the product, hydrino reactants, are purportedly formed.
(2) The Amount of Direction or Guidance Presented
The direction or guidance provided in the specification is found in paras 0372-0431 of the published instant specification (for CIHT cells) and while experimental data are given, there is no guidance for the skilled artisan to form hydrino reactants because hydrino (and accordingly, hydrino reactants) are not understood by the skilled artisan to be feasible.  This is insufficient for the same reasons as given with respect to factor (1), 
(3) The Presence or Absence of Working Examples
The instant specification gives examples of cells (see Experimental section, paras 0372+ in the published instant specification) but hydrinos (and accordingly, hydrino reactants) are not understood by the skilled artisan to be feasible and so a “working example” is not available, because a working example implies that the recited components (including hydrinos) are present, which would not be within the understanding of the person of ordinary skill in the art.
(4) The Nature of the Invention
The scientific community has long held the belief for decades that hydrogen cannot exist below the “ground state” (n = 1).  (See the reasoning presented hereinbefore with respect to the rejection under 35 U.S.C. §101 for inoperability.)  Accordingly, the nature of the invention is such that it would be startling if it were operative, thus requiring greater detail than that found on pages 54-56 of the specification for one of ordinary skill in the art to make and use the claimed invention without undue experimentation.  Applicant himself points out that the Mills theory predicts the existence of a previously unknown form of matter: hydrogen atoms and molecules having electrons of lower energy than the conventional “ground” state, called “hydrinos” and “dihydrinos”, respectively, where each energy level corresponds to a fractional quantum number.  See the paragraph bridging pages 13 and 14 of R. L. Mills, The Grand Unified Theory of Classical Quantum Mechanics (Black Light Power, Inc., New Jersey, 1999). 
(5) The State of the Prior Art
no prior art showing hydrogen with a quantum number below 1, or even any prior art which would suggest that hydrogen with a quantum number below 1 could even exist in theory, aside from Applicant’s own work. The closest prior art to that disclosed in applicant’s specification (see Gilligan et al., for example) show that hydrino hydride ions would not be formed. Also, see the attached Appendix.  Applicant himself points out that the Mills theory predicts the existence of a previously unknown form of matter:  hydrogen atoms and molecules having electrons of lower energy than the conventional “ground state”, where each energy level corresponds to a fractional principal quantum number.  
(6) The Relative Skill of Those in the Art
Even the most highly skilled physicists are of the opinion that hydrogen cannot exist below the “ground state”.  See the attached Appendix and references cited in “Response to Arguments” section below.
(7) The Predictability or Unpredictability of the Art
It would be most unpredictable that the hydrogen atom could exist below the “ground state” (n=1), or be present in a compound at such a state.  It would also be unpredictable that a form of hydrogen would be useful as an oxidant in a battery, since hydrogen is well known as an anode reactant or reductant.  
(8) The Breadth of the Claims
Since the claims are directed to an invention that relies on use of “hydrino reactants”, and due to the hereinbefore shown reasons for the inoperability that the hydrino atoms and compounds containing it cannot exist, the claims would not be enabled.  
7.	Claims 1, 4, 5, 7, 11-12, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 recites “nascent water” and the term "nascent" is a relative term which renders the claim indefinite.  The term "nascent" is not defined by the claim, the specification does not provide a 
Other Matters
8.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
9.	Although there are no rejections of the claims under prior art, this is not an indication of allowability.  The issues under 101 and 112 preclude a proper search for the claimed subject matter.
Working Model Request
10.	MPEP 608.03 states in part “with the exception of cases involving perpetual motion, a model is not ordinarily required by the Office to demonstrate the operability of a device. If operability of a device is questioned, the applicant must establish it to the satisfaction of the examiner, but he or she may choose his or her own way of so doing.”
	This Application pertains to an electrochemical power system that generates a greater amount of energy than is inputted into the system. For example, the Specification states throughout that the invention provides "a gain in the net energy balance of the cycle”. 
[0002] The present disclosure is directed to an electrochemical power system that generates at least one of a voltage and electricity and thermal energy comprising a vessel, the vessel comprising at least one cathode; at least one anode, at least one bipolar plate, and reactants that constitute hydrino reactants during cell operation with separate electron flow and ion mass transport, the reactants comprising at least two components chosen from: a) at least one source of 
[0009] The present disclosure is further directed to a power system that generates thermal energy comprising: at least one vessel capable of a pressure of at least one of atmospheric, above atmospheric, and below atmospheric; at least one heater, reactants that constitute hydrino reactants comprising: a) a source of catalyst or a catalyst comprising nascent H.sub.2O; b) 
	The Applicant’s arguments with respect to the operability of the claimed invention have not been persuasive as asserted above and throughout prosecution (See Office Action of August 24, 2017, June 6, 2018), and the disclosure of the examples and data provided in the Specification have no discernable meaning that one of ordinary skill in the art could ascertain to enable the claimed invention (see arguments presented above). 
	A working model of the Applicant's invention is respectfully requested.
	Models or exhibits that are required by the Office or filed with a petition under 37 CFR 1.91(a)(3)  must be accompanied by photographs that (A) show multiple views of the material features of the model or exhibit, and (B) substantially conform to the requirements of 37 CFR 1.84. See 37 CFR 1.91(c). Material features are considered to be those features which represent that portion(s) of the model or exhibit forming the basis for which the model or exhibit has been submitted. Where a video or DVD or 
Response to Arguments
11.	Applicant's arguments filed June 9, 2021 have been fully considered but they are not persuasive. 
12.	Applicant argues that it is improper to request a working model of the claimed device at least because the submitted videos of a SunCell demonstrate the utility of the claimed reaction components and also argues that Applicant does not understand the intent of emphasizing a text relating to perpetual motion machines. 
	The Office has considered these arguments and respectfully disagrees.  First, the videos to which Applicant refers are models of the SunCell, which Applicant admits is a different system from the claimed CIHT system.  Just because the reactants in both systems are the same, this does not mean that reaction conditions are the same and, accordingly, certainly does not mean that the resulting intermediates and products are the same.   
Further, with respect to the Office’s citation of MPEP 608.03, it is submitted that while it is true that “with the exception of cases involving perpetual motion, a model is not ordinarily required by the Office to demonstrate operability of a device”, the Office does not find the present case to be ordinary in light of the incredible (in the literal sense that collected data and/or its interpretation and characterization are not considered credible) nature of the instant invention, and so evidence is required to show that the invention operates in the way described in the instant disclosure.  While the Office has not described or even considered the instant invention to be a perpetual motion machine, the foundational concept is similarly incredible. The analogy between the instant situation and the case of a perpetual motion machine is clear: both systems claim to generate an amount of energy that is not consistent with the First Law of Thermodynamics, and since inventions that are purported to violate conservation of energy principles are 
	The Office recognizes that Applicant has provided examples in the disclosure in an attempt to show how the claimed apparatus is put together, but in a similar situation, the USPTO required in June 1986 that Joseph Newman’s perpetual motion energy machine (PCT/US1981/001105, “Energy Generation System Having Higher Energy Output Than Input”) be tested by the National Bureau of Standards (now National Institute of Standards and Technology) working model for a machine that is purported to release more energy than is possible, given widely accepted scientific understanding.  
13.	Applicant argues that it is improper for the Office to reject the Claims under 35 U.S.C. 101 for lack of utility because the Examiner is not considering the evidence of record, including provided claimed validation reports showing observations of utility. 
Applicant has provided validation reports examples of the opinions of scientists who do not necessarily subscribe to the veracity of quantum mechanics, but the fact remains that quantum mechanics (alongside the laws of thermodynamics) is the overlying guiding principle for determining the motion and interaction of subatomic particles, and until a different theory becomes widely accepted as disproving or modifying quantum mechanics, quantum mechanics, as we know it, is the best (and the only) guideline by which the Office can determine patent eligibility of related subject matter. The Office has previously provided copies of numerous reports and peer-reviewed articles (previously presented here and in 
Blacklight Power, Inc. v. Dickinson, 109 F. Supp. 2d 44 (D.D.C. 2000) discloses the holding of the United States District Court of the District of Columbia, pertaining to U.S. Patent Application No. 09/009,294 filed by the instant inventor, granting the USPTO’s motion for summary judgment, where the USPTO Group Director withdrew issue of the application because it "did not conform to the known laws of physics and chemistry."
Blacklight Power, Inc., Plaintiff-appellant, v. James E. Rogan, Director, Patent and Trademark Office, Defendant-appellee, 295 F.3d 1269 (Fed. Cir. 2002) discloses the holding of the U.S. Court of Appeals for the Federal Circuit that upheld the Offices’ decision to withdraw from issue Patent Application No. 09/009,294 (also filed by the instant inventor), where in withdrawing the application from issue, Group Director Kepplinger stated her “main concern was the proposition that the applicant was claiming the electron going to a lower orbital in a fashion that I knew was contrary to the known laws of physics and chemistry." The Federal Circuit here held “[t]he PTO's responsibility for issuing sound and reliable patents is critical to the nation” and “[i]t has not been shown that the PTO's exigent action was unreasonable in view of the scientific concerns of the Group Director and the imminent issuance of the patent.”
M. Rimmer; Patenting free energy: the BlackLight litigation and the hydrogen economy; Journal of Intellectual Property Law & Practice, 2011, Vol. 6, No. 6.
Dombey, The hydrino and other unlikely states, Physics Letters A 360 (2006) 62-65. This reference disputes the existence of hydrinos and in the conclusion section states “outside of science fiction” sufficient reason to disregard the existence of hydrinos has been shown.
Rathke, A critical analysis of the hydrino model, New Journal of Physics 7 (2005) 127. This reference disputes the existence of hydrinos.
De Castro, Orthogonality criterion for banishing hydrino states from standard quantum mechanics, Physics Letters A 369 (2007) 380-383. This reference disputes the existence of hydrinos and shows that hydrino states "do not exist as bona fide solutions of the Schrödinger, Klein-Gordon, and Dirac equations."
Accordingly, such an argument is not found to be persuasive, and the rejection of record is maintained.  Applicant is invited to submit a working model to the Office, as explained above, to support the utility and operability of the claimed invention.  
	Because the “data” showing net energy gain in the electrochemical power system reported in the instant case are wholly inconsistent with accepted understanding of thermodynamics (i.e. the energy balance of any system is neutral), then the Office can only find that the data are implausible and, accordingly, are flawed. 
	Further, the mere fact that the Office has issue patents related to similar inventions does not set a legal precedent that somehow overcomes the utility requirements under 35 U.S.C. 101 for subject matter eligibility in the instant case.  As explained at length above, the instant case claims an invention that is said to only be possible based on a scientific principle that the Office finds implausible and so the claims cannot be patent-eligible.
14.	Applicant further argues that, in light of the arguments presented as to the asserted utility of the claimed invention, that the Office cannot maintain the rejection under 35 USC 112 because the invention 
The Office has considered the arguments and respectfully disagrees.  It is submitted that because the claimed invention is not seen as having validity and utility, it cannot be enabled, and the Office has provided more than sufficient grounds for such a position (i.e. the burden is met).  Applicant’s citation of Marzocchi is not seen as relevant because it does not relate to cases where the fundamental basis upon which the invention lies, i.e. hydrinos, or fractional states of hydrogen, is implausible.  If the intermediate  chemical species, which are required in order to provide the claimed energy output, are not plausible, then unclear how the skilled artisan would be capable of forming such intermediate chemical species and thus forming the claimed energy, voltage, or electricity output.
To reiterate, although the claims do not recite “hydrinos” and “net energy gain”, the disclosure makes it clear that the generation of electricity or thermal energy is based on the H catalysis (carried out in the claimed catalyst layer recited in Claim 1), which produces hydrinos, a proposed hydrogen species having a higher binding energy than a normal hydrogen atom (see e.g. para 0105 of the published instant disclosure), and a purported hydrino catalyst is claimed, e.g. “nascent water is generated in situ by the half-cell reaction at the anode or the cathode or by the reaction of OH- and atomic hydrogen in the electrochemical cell”. At least paras 0004, 0232-0234, and 0359 describe nascent water is being a catalyst for the formation of hydrinos.  Because nascent water cannot be reasonably considered a hydrino catalyst since hydrinos are not considered valid, then the skilled artisan has not been provided sufficient information to form the claimed invention.  Further, it is unclear from the instant specification how to determine that nascent water is present such that its formation and identity can be confirmed (this is the reason for the 112b rejection being raised pertaining to nascent water).  
Further, like, the “working model” issue discussed above, all submitted validation reports are observations of the SunCell system, which is distinct from the CIHT cell, the subject matter of the instant invention, and so they are not considered applicable to show that the instant invention is enabled or that it is eligible for patent. 

15.	Applicant has corrected the previously raised issues under 35 USC 112(b) but new issues under the same statute are raised herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729